DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image capture device in claims 2-8 and 22-24 (camera 18; Fig. 1).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 7-8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiek (US20070247335) in view of Porath (WO2015074763) via the English translation provided and Applicant Admitted Prior Art and Cordle (US20110220206)
Regarding claim 22, Schiek teaches a HVAC inspection system that includes a duct (see section of "channel” – 14 in which “flap” – 12 is located; Fig. 1) for selectively conveying a measured amount of non-liquid fluid, said HVAC inspection apparatus comprising (this is considered intended use, and the duct of Shiek is fluidly connected to a cabin, capable of being used with an HVAC device, and is also considered to be a ventilation device): a damper (“flap” - 12; Fig. 1) positioned within said duct;  and an image capture device (“camera” – Fig. 1) for directly observing and selectively recording a position of said damper by capturing at least one image of said damper (“takes a picture of the outlet valve” - ¶[0013]). Schiek further suggests wherein the valve contains an actuator configured to selectively move the damper between a 
Porath teaches an actuator (“drive” – 9; Fig. 1) operatively connected to the damper (“closing element” – 8; Fig. 1) and being configured to selectively move the damper between a closed position and an open position (“open position and closed position” – Page 4); and an image capture device (“optical detection unit” – 19; Fig. 1 & “image sequence or video” – Page 13) for recording a position of the damper with a date and time stamp (“each detected operating state is assigned a time signal, for example an absolute time mark" - Page 11) by capturing one or more images of the damper position, in order to facilitate an improved use and diagnosis of the damper via the unambiguous assignment of data of its operating conditions (Page 2).
Further, it is noted the claims are directed to automating a manual activity already taught by Schiek.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the manual activity taught by Schiek to include the automating means of Porath, thereby recording a position of the damper with a date and time stamp by capturing one or more images of the damper, in order to 
Schiek as modified discloses the claimed invention except for the absolute time mark being a date and time stamp. Examiner has taken official notice (Note: this is considered Applicant admitted prior art) it would have been obvious to one having ordinary skill in the art at the time the invention was made to since it was known in the art that an absolute time mark can include a date and time stamp in order to provide a meaningful time data for diagnosing the damper.
Schiek does not teach wherein said image capture device is configured to operate on a time delay. 
Cordle teaches wherein a valve state indicator (VSI – Fig. 2, corresponding to the claimed image capture device) is configured to operate on a time delay (delay timer – Fig. 2 & ¶[0030-0031]), in order to allow some time for the closing means to achieve the desired open or closed state before checking the valve state (¶[0030]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schiek to include the time delay of Cordle, in order to allow some time for the closing means to achieve the desired open or closed state before checking the valve state (¶[0030]).
Regarding claim 2, Schiek teaches the limitations of claim 22, and Porath further teaches wherein: the image capture device (“optical detection unit” – 19; Fig. 1) is configured to capture 
Regarding claim 4, Schiek teaches the limitations of claim 2, and Schiek further teaches wherein: the image capture device (“camera” – 18; Fig. 1) is located substantially outside the duct section (see section of "channel” – 14 in which “flap” – 12 is located; Fig. 1).
Regarding claim 5, Schiek teaches the limitations of claim 22, and Porath further teaches wherein: the image capture device is configured to record a short video of the damper, including movement of the damper from the open position to the closed position, and back to the open position (“open position and closed position” – Page 4 & “video” – Page 13).
Regarding claim 7, Schiek teaches the limitations of claim 2, and Schiek further teaches wherein: the damper is at least one of a smoke damper and a fire damper (see "flap” – 12; Fig. 1).
The recitations: “smoke damper” and “fire damper” are considered to be statements of intended use.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(II). 
.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiek (US20070247335) in view of Porath (WO2015074763) via the English translation provided, Applicant Admitted Prior Art, and Cordle (US20110220206) in further view of Ferik (US20130155227).
Regarding claim 3, Schiek teaches the limitations of claim 2, and Porath further teaches a control unit (“controller” – 13; Fig. 1) configured to control the actuator (“drive” – 9; Fig. 1) to move the damper (“closing element” – 8; Fig. 1) between the closed position and the open position, and to control (via “processor” – 23; Fig. 1) the image capture device to capture the first image and the second image.
	Schiek as modified is silent to wherein the controller for the damper and image capture device are integrated, but rather teaches two separate controllers linked together.
	Ferik teaches wherein the damper (“valve” – 200; Fig. 4) controller and the image capture device (“camera” – 10; Fig. 4) controller are integrated into a single controller (“processor” - 170; Fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the two controllers as taught by Ferik, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B).   
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiek (US20070247335) in view of Porath (WO2015074763) via the English translation provided, Applicant Admitted Prior Art, Cordle (US20110220206), and in further view of Moore (US5195392).
	Regarding claim 6, Schiek teaches the limitations of claim 22, and Schiek further suggests the image capture device selectively transmits a live feed of the damper for display.
	Moore explicitly teaches the image capture device selectively transmits a live feed of the damper for display (“real time” – Col. 4, lines 45-55), in order to display the images captured by the image capture device for inspection by a user (Col. 4, lines 45-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schiek to include the live feed in order to display the images captured by the image capture device for inspection by a user, because it is well known in the art for the purpose of displaying such images, to substitute such a display configuration to perform the same function in a camera display system.  The substitution would have resulted in the predictable result of displaying the images captured by the image capture device for inspection by a user.  
Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schiek (US20070247335) in view of Porath (WO2015074763) via the English translation provided, Applicant Admitted Prior Art, and in further view of Ferik (US20130155227).
Regarding claim 23, Schiek teaches a HVAC inspection system that includes a duct (see section of "channel” – 14 in which “flap” – 12 is located; Fig. 1) and selectively conveys a measured amount of non-liquid fluid, said HVAC inspection apparatus comprising (this is considered intended use, and the duct of Shiek is fluidly connected to a cabin, capable of being used with an HVAC device, and is also considered to be a ventilation device): a damper (“flap” - 
Porath teaches an actuator (“drive” – 9; Fig. 1) operatively connected to the damper (“closing element” – 8; Fig. 1) and being configured to selectively move the damper between a closed position and an open position (“open position and closed position” – Page 4); and an image capture device (“optical detection unit” – 19; Fig. 1 & “image sequence or video” – Page 13) for recording a position of the damper with a date and time stamp (“each detected 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Schiek to include the actuating and data recording of Porath thereby recording the actual position, directly (as taught by Schiek) of the damper with a date and time stamp by capturing one or more images of the damper, in order to facilitate an improved use and diagnosis of the damper via the unambiguous assignment of data of its operating conditions (Page 2 of Porath).
Schiek as modified discloses the claimed invention except for the absolute time mark being a date and time stamp. Examiner has taken official notice (Note: this is considered 
Schiek as modified is silent to wherein the controller for the damper and image capture device are integrated, but rather teaches two separate controllers linked together, such that the image capture device is in communication with the control unit.
	Ferik teaches wherein the damper (“valve” – 200; Fig. 4) controller and the image capture device (“camera” – 10; Fig. 4) controller are integrated into a single controller (“processor” - 170; Fig. 4), such that the image capture device is in communication with the control unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the two controllers as taught by Ferik, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B).   
Regarding claim 24, Schiek teaches a HVAC inspection system that includes a duct (see section of "channel” – 14 in which “flap” – 12 is located; Fig. 1) for selectively conveying a measured amount of non-liquid fluid, said HVAC inspection apparatus comprising (this is considered intended use, and the duct of Shiek is fluidly connected to a cabin, capable of being used with an HVAC device, and is also considered to be a ventilation device): a damper (“flap” - 12; Fig. 1) positioned within said duct;  and an image capture device (“camera” – Fig. 1) for directly observing and selectively recording a position of said damper by capturing at least one image of said damper (“takes a picture of the outlet valve” - ¶[0013]). Schiek further suggests 
Porath teaches an actuator (“drive” – 9; Fig. 1) operatively connected to the damper (“closing element” – 8; Fig. 1) and being configured to selectively move the damper between a closed position and an open position (“open position and closed position” – Page 4); and an image capture device (“optical detection unit” – 19; Fig. 1 & “image sequence or video” – Page 13) for recording a position of the damper with a date and time stamp (“each detected operating state is assigned a time signal, for example an absolute time mark" - Page 11) by capturing one or more images of the damper position, a control unit (“controller” – 13; Fig. 1 & processor – 23; Fig. 1)  in operative communication with said actuator (“drive” – 9; Fig. 1) and said image capture device (“optical detection unit” – 19; Fig. 1 & “image sequence or video” – Page 13); and wherein said control unit controls said image capture device to record said position of said damper when said actuator moves said damper to a predetermined position 
Further, it is noted the claims are directed to automating a manual activity already taught by Schiek.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the manual activity taught by Schiek to include the automating means of Porath, thereby recording a position of the damper with a date and time stamp by capturing one or more images of the damper, in order to facilitate an improved use and diagnosis of the damper via the unambiguous assignment of data of its operating conditions (Page 2) and as it has been held providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04).  
Schiek as modified discloses the claimed invention except for the absolute time mark being a date and time stamp. Examiner has taken official notice (Note: this is considered Applicant admitted prior art) it would have been obvious to one having ordinary skill in the art at the time the invention was made to since it was known in the art that an absolute time mark can include a date and time stamp in order to provide a meaningful time data for diagnosing the damper.

	Ferik teaches wherein the damper (“valve” – 200; Fig. 4) controller and the image capture device (“camera” – 10; Fig. 4) controller are integrated into a single controller (“processor” - 170; Fig. 4), such that the image capture device is in communication with the control unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the two controllers as taught by Ferik, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04 V. (B).   
NOTE: Assuming arguendo that Porath or Schiek are non-analogous to the claimed invention, the following rejections are also made.
Claims 2-8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMCA (What Engineers Need to Know About Fire & Smoke Dampers) in view of Schiek (US7545288) or Fenwick (AU2013224709A1) in further view of Cordle (US20110220206) and CarolinaFilters (7 Must Knows for Fire Damper Inspections). 
	Regarding claim 22, AMCA teaches (see section from pages 5-6 of section titled “Guide for Commissioning and Periodic Performance Testing of Fire, Smoke and Other Life Safety Related Dampers” below, hereinafter Excerpt A) a HVAC system comprising: a duct (HVAC & duct – page 1); a damper (Fire Dampers and Combination Fire Smoke Dampers – Page 1-2) positioned within said duct and regulating a flow of air through said duct; an actuator (actuator 

    PNG
    media_image1.png
    126
    468
    media_image1.png
    Greyscale

 Excerpt A
AMCA further teaches visually inspecting a position of said damper in both the opened and closed positions (Excerpt A) and also notes the importance of documenting the operation thereof (Page 1), however, does not teach an image capture device directly observing and selectively recording a position of said damper when capturing at least one image of said damper.  
	Schiek teaches an image capture device (camera 18 – Fig. 1) directly observing and selectively recording a position of said damper (flap 12; Fig. 1)/Fenwick teaches an image capture device directly observing and selectively recording a position of said damper (CCTV camera & “inspect other internal (and not readily visible) areas of Plant such as … Fire/Volume Dampers” – Page 1-2), in order to provide the user remote means to verify the state of the damper with their own eyes (¶[0007] – Schiek/reduce the number of manual inspections – Page 2 – Fenwick). 

Cordle teaches wherein a valve state indicator (VSI – Fig. 2, corresponding to the claimed image capture device) is configured to operate on a time delay (delay timer – Fig. 2 & ¶[0030-0031]), in order to allow some time for the closing means to achieve the desired open or closed state before checking the valve state (¶[0030]). 
Further, it is noted the claims are directed to automating a manual activity already taught by AMCA.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the manual activity taught by AMCA to include the automating means of Schiek/Fenwick and Cordle, in order to reduce the amount of human interaction necessary, as it has been held providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04).  In the instant case, it is known to visually inspect a damper via a camera in light of Schiek/Fenwick, and to provide a lag in inspection after actuation in light of Cordle,  in order to provide the user remote means to verify the state of the damper with their own eyes (¶[0007] – Schiek/reduce the number of manual inspections – Page 2 – Fenwick) 
AMCA as modified does not teach wherein the image is captured with a date and time stamp, however, does indicate the date is recorded (page 7, section titled Fire Dampers and Smoke Dampers: The Difference is Important). 
CarolinaFilters teaches directly observing and selectively recording a position of said damper with a date and time stamp when capturing at least one image of said damper (“High resolution photos are time stamped to prove when the inspection was completed” – Page 1), in order to prove when the inspection was completed.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified AMCA to include the time stamp, including a date and time, as taught by CarolinaFilters, to the captured images in order to prove when the inspection was completed (Page 1).
Regarding claim 2, AMCA teaches the limitations of claim 22, and AMCA as modified further teaches the image capture device is configured to capture a first image of the damper in the closed position with a first date and time stamp; and the image capture device is configured to capture a second image of the damper in the open position with a second date and time stamp (see above).
  Regarding claim 3, AMCA teaches the limitations of claim 22, and AMCA as modified further teaches a control unit (building automation system – Page 2 of section titled “Increasing Use of Remote Testing for Fire/Smoke Dampers for Health Care” - AMCA) configured to control the actuator to move the damper between the closed position and the open position, and 
  Regarding claim 4, AMCA teaches the limitations of claim 22, and AMCA as modified further teaches the image capture device is located substantially outside the duct suction (camera 18; Fig. 1 – Schiek).
  Regarding claim 5, AMCA teaches the limitations of claim 22, and AMCA as modified further teaches the image capture device is configured to record a short video of the damper, including movement of the damper from the open position to the closed position, and back to the open position (AMCA is considered capable of operating in such a manner).
  Regarding claim 6, AMCA teaches the limitations of claim 22, and AMCA as modified further teaches the image capture device is configured to transmit a live feed of the damper for display (AMCA is considered capable of operating in such a manner).
  Regarding claim 7, AMCA teaches the limitations of claim 2, and AMCA further teaches the damper is at least one of a smoke damper and a fire damper (Fire Dampers and Combination Fire Smoke Dampers – Page 1-2).
  Regarding claim 8, AMCA teaches the limitations of claim 2, and AMCA as modified  further teaches the image capture device includes a light source (22; Fig. 1- Schiek/lighting – Page 1 – Fenwick) for illuminating the damper.
Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMCA (What Engineers Need to Know About Fire & Smoke Dampers) in view of Fenwick (AU2013224709A1) in further view of CarolinaFilters (7 Must Knows for Fire Damper Inspections). 
Regarding claim 23, AMCA teaches (see section from pages 5-6 of section titled “Guide for Commissioning and Periodic Performance Testing of Fire, Smoke and Other Life Safety Related Dampers” below, hereinafter Excerpt A) an HVAC inspection apparatus that includes a duct (HVAC & duct – page 1) and selectively conveys a measured amount of non-liquid fluid, said HAVAC inspection apparatus comprising; a damper (Fire Dampers and Combination Fire Smoke Dampers – Page 1-2) positioned within said duct, said damper regulating a flow of said non-liquid fluid through said duct; an actuator (actuator – Excerpt A) operatively connected to said damper and selectively moving said damper between a closed position and an open position, a control unit in communication with said actuator, said control unit (building automation system – Page 2 of section titled “Increasing Use of Remote Testing for Fire/Smoke Dampers for Health Care” - AMCA) selectively controlling said actuator to move said damper between a closed position and an open position, wherein said control unit controls said actuator to move said damper to one of said closed position and said open position.

    PNG
    media_image1.png
    126
    468
    media_image1.png
    Greyscale

 Excerpt A

	Fenwick teaches an image capture device directly observing and selectively recording a position of said damper (CCTV camera & “inspect other internal (and not readily visible) areas of Plant such as … Fire/Volume Dampers” – Page 1-2), the image capture device in communication with said control unit (supervisory control and data acquisition – Page 2) for recording an actual position of said damper by directly capturing (record keeping – Page 2) one or more images of said damper and controls said image capture device to take a first picture of said damper,  in order to reduce the number of manual inspections – Page 2 – Fenwick). 
	Further, it is noted the claims are directed to automating a manual activity already taught by AMCA.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the manual activity taught by AMCA to include the automating means of Fenwick, in order to reduce the amount of human interaction necessary, as it has been held providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04).  In the instant case, it is known to visually inspect a damper via a camera in light of Fenwick, reduce the number of manual inspections – Page 2 – Fenwick.  

CarolinaFilters teaches directly observing and selectively recording a position of said damper with a date and time stamp when capturing at least one image of said damper (“High resolution photos are time stamped to prove when the inspection was completed” – Page 1), in order to prove when the inspection was completed.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified AMCA to include the time stamp, including a date and time, as taught by CarolinaFilters, in order to prove when the inspection was completed (Page 1).
Regarding claim 24, AMCA teaches (see section from pages 5-6 of section titled “Guide for Commissioning and Periodic Performance Testing of Fire, Smoke and Other Life Safety Related Dampers” below, hereinafter Excerpt A) an inspection apparatus for an HVAC system that includes a duct (HVAC & duct – page 1) for selectively conveying a measured amount of non-liquid fluid and a damper (Fire Dampers and Combination Fire Smoke Dampers – Page 1-2) positioned within said duct, said inspection apparatus for said HVAC system comprising; an actuator (actuator – Excerpt A) operatively connected to said damper and being configured to selectively move said damper between a closed position and an open position so as to control an amount of said non-liquid fluid being conveyed therethrough;  a control unit in communication with said actuator, said control unit (building automation system – Page 2 of section titled “Increasing Use of Remote Testing for Fire/Smoke Dampers for Health Care” - 

    PNG
    media_image1.png
    126
    468
    media_image1.png
    Greyscale

 Excerpt A
AMCA further teaches visually inspecting a position of said damper in both the opened and closed positions (Excerpt A) and also notes the importance of documenting the operation thereof (Page 1), however, does not teach an image capture device for directly observing and selectively recording a position of said damper by capturing at least one image of said damper, with the control unit in operative communication with said image capture device, wherein said control unit controls said image capture device to record said position of said damper when said actuator moves said damper to a predetermined position between said open position and said closed position.  
	Fenwick teaches an image capture device directly observing and selectively recording a position of said damper (CCTV camera & “inspect other internal (and not readily visible) areas of Plant such as … Fire/Volume Dampers” – Page 1-2), the image capture device in communication with the control unit (supervisory control and data acquisition – Page 2)  in 
	Further, it is noted the claims are directed to automating a manual activity already taught by AMCA.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the manual activity taught by AMCA to include the automating means of Fenwick, in order to reduce the amount of human interaction necessary, as it has been held providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04).  In the instant case, it is known to visually inspect a damper via a camera in light of Fenwick, reduce the number of manual inspections – Page 2 – Fenwick.  
	AMCA as modified does not teach wherein the image is captured with a date and time stamp, however, does indicate the date is recorded (page 7, section titled Fire Dampers and Smoke Dampers: The Difference is Important).
CarolinaFilters teaches directly observing and selectively recording a position of said damper with a date and time stamp when capturing at least one image of said damper (“High resolution photos are time stamped to prove when the inspection was completed” – Page 1), in order to prove when the inspection was completed.
.
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
Regarding Schiek, Applicant suggests Schiek is analogous art, and does not present previous arguments directed thereto.  
Examiner reiterates the following point, previously made, for clarity of the record. Schiek teaches a damper in an HVAC system. HVAC, given its plain definition, stands for heating, ventilation, (bolded for emphasis), and air conditioning, generally regarded in the art to be the technology of indoor and vehicular environmental comfort.  In this case, the aircraft air ventilation system of Schiek comprises an inspection system comprising a duct with a damper, and thus by all reasonable standards would be considered an HVAC inspection system.  Applicant’s own specification provides further evidence for this interpretation, as a “fire and/or smoke damper” is considered “an HVAC device” (¶[0010]).    
Applicant argues Porath is non-analogous art, failing to be either from the same field of endeavor or pertinent to Applicant’s problem.  
Applicant fails to identify what they consider to be the “field of endeavor” of the instant invention other than broadly stating that Porath is not within the same “HVAC field” as Applicant’s claims.  

Examiner looks to the specification for guidance, on what should be considered the field of endeavor of the instant application, and finds in the “field of invention section” the following: “The present invention relates generally to HVAC systems and, more particularly, to an inspection system and method for HVAC units.” (bolded for emphasis).  Thus Examiner contends the field of endeavor is inspection systems and methods for HVAC systems.  
 Examiner notes Porath is directed to an inspection system and method for a valve, which is capable of being used with air as the fluid, and thus is within the field of endeavor of the instant application.
Applicant then argues Porath is not reasonably pertinent to the particular problem with which the applicant was concerned.   Specifically, Applicant contends the particular problem is to “directly observe a damper in a HVAC system,” and thus Porath’s indirect observation of a valve is not in any way pertinent to Applicant’s problem.
Applicant too narrowly defines the “particular problem” of the invention to be the direct observation of a damper in a HVAC system, which, Examiner notes does not appear in the specification as an identified problem.  Rather, ¶[0005] states “there is a need for a system and method that facilitates the noninvasive inspection of a damper or louver device.” (bolded for .  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Applicant argues Schiek teaches real time monitoring of a damper and never contemplates or suggests the need for time stamping, and thus teaches away from any inclusion, or necessity for, a clock or time stamp.
Examiner notes that Applicant has failed to provide any evidence for in support of the these arguments, and notes Attorney arguments cannot take the place of evidence. No where in Schiek is “real-time monitoring” discussed.  Rather, Schiek discloses the camera “takes a picture” and then “sends its picture to a monitor,” and thus it is unclear how this would teach away from time stamping said picture. Examiner further notes Schiek does not disparage or teach away from time stamping, as alleged by Applicant, nor does Applicant provide any evidence to support this position.  It appears Applicant’s position is the lack of a feature is somehow tantamount to disparaging that feature.  It is further unclear how this is relevant to Applicant’s allegation of impermissible hindsight.

Examiner contends the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.  Specifically, Schiek teaches it is well known to directly observe a damper and Porath teaches it was well known to visually record, albeit indirectly the position of a damper and provide a timestamp thereto, in order to facilitate an improved use and diagnosis of the damper via the unambiguous assignment of data of its operation conditions.  
Applicant further argues Examiner does not consider the invention as a whole (pages 8-9).  Examiner contends Applicant incorrectly focuses on the reference individually without persuasively addressing how one of ordinary skill in the art would view the combined teachings.  
Regarding Porath and Schiek (remarks Pages 10-11), Applicant argues Schiek “teaches away” from time stamping and taking a picture of its damper element, and Porath “teaches away” from any system that utilizes direct monitoring of the closing element/damper.
Again, Examiner notes that Applicant provides no evidence of how Schiek or Porath “teach[es] away” the limitations at issue, but rather appears to take the position their silence to a feature is evidence to support “teaching away” from that feature.  Examiner contends this argument is without merit.
Applicant does not understand what is meant by Examiner’s assertion “it is noted for the record the claims are directed to automating a manual activity already taught by Schiek.”

Regarding AMCA, Applicant argues the reference teaches away from the claimed invention, as it relies on mere visual observation.
Examiner notes this is not, as suggested by Applicant, evidence that AMCA teaches away from the claimed invention.  Rather AMCA, as noted in the rejection, emphasizes the importance of documenting the operation of the damper in both the closed and opened positions, and thus lends itself to photographic documentation, rather than teaching away from it.
Applicant concesdes CarolinaFilters teaches a time stamping procedure, there is no teaching of doing this in response to an actuator moving a damper to a predetermined position, and then concludes CarolinaFilters is “non-analogous to the recitations of claims 22 and 24, as well as to AM[CA].”  
Examiner notes it is not relevant if CarolinaFilters is analogous to AMCA, as that is not the test for analogous art (see MPEP 2141.01 a)).  Further, Applicant provides no evidence or analysis as to how CarolinaFilters is non-analogous.  Examiner contends as CarolinaFilters 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  CarolinaFilters is not relied upon for the feature at issue (actuator), and thus Applicant’s arguments with respect thereto are not persuasive.  Rather, AMCA teaches wherein an actuator moves the damper to the opened and closed positions, and in response to this, a direct visual observation is made. 
Regarding Cordle, Applicant argues Cordle is not concerned with a camera but rather binary values, and thus concludes Cordle teaches away from using a camera. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Cordle is not relied upon for the camera, but rather the well-known concept that, when actuating a fluid damper, there is a delay between said actuation, and when the damper/valve is moved, and thus a delay between when the actuating signal is sent, and when the damper/valve’s position may be inspected.  
With respect to claim 24, Applicant argues none of the cited prior art of record teaches “controlling said image capture device to record said position of said damper when said 
It is noted Applicant disregards the rejections of AMCA in view of Fenwick, however, as Examiner has responded fully to Applicant’s arguments with respect to AMCA, and the other references applied, they reply to this rejection as well.  
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763